DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 02/04/2021 was considered and found to be persuasive over the rejections in view of Patel et al. (US 2015/0322369) for failing to teach the boron content of the claims, which are hereby withdrawn.  In view of IDS dated 03/24/2021 new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 9, 11 – 16, 18, 20, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Oki Keiji (JP 2018-168344)
In regards to claim 1, Keiji teaches lubricating oil composition for internal combustion engines such as gasoline or diesel engines [0088].  The composition requires base oil, calcium sulfonate (A), magnesium purifier (detergent) B) as essential components [0006].  The base oil is present in amounts of preferably 65% or higher up to 97% or less [0009].  The composition comprises calcium in the composition is 500 ppm or more and preferably 1600 ppm or less [0016].  The magnesium is present in amounts of preferably 300 ppm or higher and 600 ppm or less [0026].  The composition can comprise a molybdenum compound such as molybdenum dithiocarbamate, dithiophosphate or amine salts C) that provides molybdenum at 30 ppm or more and 150 ppm or less preferably [0027 – 0029].  
Other optional additives may be present in addition to components A to C) such as dispersants, zinc organic dithiophosphates, extreme pressure agents, etc. [0054].  The optional dispersant can be borated or non-borated dispersant and thus the presence of boron in the composition is not required [0070].  Keiji desires low ash content and thus since only components A and B are the required producing additives [see 0054], sulfated ash from calcium 
The ratios of Ca/Mg provided in the examples is about 2.7, and the phosphorus content of the exemplified compositions is about 790 [Table 2].  Thus, since Keiji teaches similar composition which are useful in diesel engines they would be expected to provide similar filter performance value as recited in the claim.
In regards to claim 3, Keiji teaches compositions useful for diesel engines having the claimed limitations and thus would be expected to provide similar performance when used in the recited engines.
In regards to claims 4 – 9, Keiji teaches the composition having the claimed limitations.  The total base number of the calcium sulfonate is 200 or more and 500 or less preferably [0015].  The calcium sulfonate (A) may also comprise a neutral calcium sulfonate (i.e., TBN of less than 100 or less than 50), and thus is optionally present and would provide calcium at 0 ppm or higher [0013].
In regards to claim 11, Keiji teaches composition that can optionally comprise boron, thus at 0% or higher.  In the examples, the boron content is at about 240 ppm, while metal contents from calcium, magnesium and molybdenum added to about 1840, which is a ratio of about 7.7.  Thus, even the claimed limitations are obvious.
In regards to claim 12, Keiji teaches the composition wherein the magnesium detergent is overbased and has a tbn of about 200 or at least about 250 mg KOH/g to about 450 mg KOH/g preferably [0024].
In regards to claim 13, Keiji teaches the composition wherein the detergent does not require the presence of calcium salicylate.
In regards to claims 14, 15, Keiji teaches the engine oil having the claimed limitations.
In regards to claim 16, Keiji teaches the composition for diesel engines having the claimed ingredients wherein when used in such engines the method of reducing clogging in the diesel particulate filter will be intrinsically performed when the engine is operated with the oil composition.
In regards to claim 18, Keiji provides the method and teaches the composition for diesel engines.  The method will thus be effective at reducing LSPI events when used in the engines of the claim.  It is noted that the claim does not require the use of the composition in the specific boosted internal combustion engine but requires that the method would be effective to reduce LSPI in such engines.  Even, to the extent that such engines are required in the claim, such engines are well known and the use of the diesel engine oil composition of Keiji would be obvious for use in such diesel engines.
In regards to claims 20, 30, Keiji provides the method and composition having the claimed limitations as previously stated.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771